Case 7:20-mj-01945 Document 1 Filed on 09/23/20 in TXSD  Page.1 of 2

z \
a

AO 91 (Rev. 11/11) Criminal Complaint

 

Caton aepeanc
UNITED STATES DISTRICT COURT Stem Bisttict of texas
for the SEP 9 32070

Southern District of Texas

David J. Bradley, Clerk

 

 

 

 

United States of America )
Vv. ) .
Eduardo CISNEROS )  Caseno, AA- ZO-/ V45-M
YOB: 1988 )
* USC )
Defendant(s) b he ALED
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 12, 2020 - August 25, 2020 in the county of Jim Hogg in the
' Southern District of Texas , the defendant(s) violated: .
Code Section Offense Description

Title 21, U.S.C., § 841(a)(1) Possession with Intent to Distribute approximately 77.2 grams of
: Methamphetamine, a Schedule | Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A".

@ Continued on the attached sheet.

ea:
Neat Wu, Z AVA '

q| 2312020 = Complainant's signature 7

 

Kevin Buechner, Special Agent DEA

Printed name and title

 

Sworn to before me and signed in my presence.

Date: Se flew ber 2%, Leto fecha EOE
3: x. 2 f' Ce, Judge’s signature LZ
ate Judge

City and state: McAllen, Texas “S-Scott Hacker, United States Magi

Printed name and title

 
1

Case 7:20-mj-01945 Document 1 Filed on 09/23/20 in TXSD_ Page 2 of 2

Attachment “A”

On August 12, 2020, at approximately 1:00 p.m., DEA agents and the Texas Department
of Transportation (DPS) CID initialed an operation to purchase illegal narcotics from the
defendant, Eduardo CISNEROS. Shortly thereafter, agents drove to CISNEROS’s residence
located in Hebbronville, Texas and initiated surveillance. At approximately 1:37 p.m.,
surveillance units observed a Texas DPS CID undercover agent (hereafter referred to as UC),
arrive in the alleyway of CISNEROS’ residence.

Upon arrival, the UC exited the UC vehicle and proceeded into the back yard, fenced in
portion of the property, and approach the back door of the residence. Contact was made by the UC
with a male, later confirmed by the UC as CISNEROS. While at the residence, CISNEROS
provided the UC with two (2) clear plastic baggies containing a white crystal substance and a white
powdery substance.

Following the transaction, the UC departed the location and met with DPS and DEA agents
at a neutral location. While at the neutral location, the UC provided DEA agents with the two (2)
baggies; one bag containing suspected crystal methamphetamine and the other bag containing
suspected cocaine. A field test was conducted for each exhibit, yielding positive results for
methamphetamine and cocaine. Approximate weights were later determined to be 26.7g of
suspected crystal methamphetamine, and 1.1g of suspected cocaine.

On August 25, 2020, at approximately 11:00 a.m., DEA agents and Texas Department of
Transportation (DPS) CID established surveillance in the vicinity of CISNEROS’ residence in
Hebbronville, Texas in anticipation of an additional buy/walk operation.

At approximately 11:24 am., the UC was observed traveling to the alleyway of
CISNEROS’ residence. Upon arrival, the UC proceeded through the rear fenced in portion of the
residence, and approach the back door. Contact was made by the UC with a male, later confirmed
by the UC as CISNEROS. While at the residence, CISNEROS provided the UC with two (2)
separate clear plastic baggies containing a white crystal substance and a white powdery substance.

Following the transaction, the UC departed the location and met with DPS and DEA agents
at a neutral location. While at the neutral location, the UC provided DEA agents with the two (2)
baggies; one bag containing suspected crystal methamphetamine and the other bag containing
suspected cocaine. A field test was conducted for each exhibit, yielding positive results for
methamphetamine and cocaine. Approximate weights were later determined. to be 50.5g of
suspected crystal methamphetamine, and 2.3g of suspected cocaine.

Aggregate weight from both buy/walk operations was shown to be approximately 77.2g of
suspected crystal methamphetamine and 3.4g of suspected cocaine, purchased by the UC from
CISNEROS. Care, custody, and control of all drug and non-drug exhibits were maintained and
later processed in accordance with DEA policy.
